Citation Nr: 0703251	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
apportionment of the veteran's compensation benefits paid 
between October 1, 2002 to August 31, 2003, to include 
whether the debt was properly created.  



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The veteran had active service from February 1972 to October 
1989.  The appellant and the veteran married on November [redacted], 
1996.  The veteran submitted  Mexican divorce decree showing 
that he divorced from the appellant in September 2002.  The 
appellant maintains she is still married to the veteran.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 2002 and November 2002 Special Apportionment 
Decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
June 2002 decision determined that the veteran's spouse, 
[redacted] (hereinafter referred to as "[redacted]")was 
entitled to a portion of the veteran's compensation benefits 
in the amount of $350.00 per month on behalf of herself and 
her dependent son, [redacted], effective from April 1, 2002.  

In a November 2002 Special Apportionment Decision, the 
apportionment was reduced to $150.00 per month, effective 
from October 1, 2002 to reflect apportionment for the child 
[redacted], only, based on a divorce decree submitted by the 
veteran showing that he divorced from [redacted] in September 
2002.  

In August 2003, the appellant was notified that all 
apportionment was stopped.  In September 2003, the appellant 
was notified of an overpayment in the amount of $1,650.00, 
and her indebtedness to the United States Government for that 
amount.  The appellant's NOD was received at the RO in August 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In her claim for apportionment, [redacted] explained that the 
veteran moved her and her son, [redacted], to Hawaii to set up a 
new residence in April 2001.  [redacted] reported that the 
veteran came to visit them several times, but never moved 
there.  [redacted] also noted that the veteran was sending 
approximately $1200.00 per month, but stopped sending the 
money in March 2002.  

In response to the claim, the veteran and his spouse were 
requested to provide the RO with financial information.  In 
an April 2002 financial report regarding the status of his 
dependents, the veteran indicated that he paid $1500 per 
month to [redacted].  In May 2002, [redacted] provided the 
requested financial information.  

In a June 2002 Special Apportionment Decision, the RO 
apportioned $350.00 per month for [redacted] and her son, [redacted], 
effective from April 1, 2002.  Both the veteran and his 
spouse, [redacted] were provided notice of this decision in June 
2002.  

In October 2002, the veteran submitted a divorce decree from 
Mexico, indicating that he and [redacted] were divorced, 
effective from September [redacted], 2002.
Nevertheless, the RO issued another Apportionment Decision in 
November 2002 which reduced the amount of the apportionment 
to $150.00.  The RO determined that [redacted] was no longer 
entitled to apportionment of the veteran's benefits as of 
October 1, 2002, the first day of the month following the 
date of divorce, as noted on the Mexican divorce decree.  The 
November 2002 decision allowed for continuation of the 
apportionment on behalf of [redacted]'s son, [redacted].  

In August 2003, the veteran and [redacted] were provided notice 
that apportionment on behalf of [redacted]'s son, [redacted], was 
terminated.  In September 2003, [redacted] received notice from 
the RO that she was overpaid in the amount of $1,650.00 
because she erroneously received apportionment of the 
veteran's benefits on behalf of her son, [redacted].  [redacted] was 
further notified that the overpayment resulted in her 
indebtedness which must be repaid.  

In October 2003, [redacted] submitted a Notice of Disagreement 
with the charge of indebtedness, requesting a waiver of 
recovery of the overpayment.  

The RO has not yet issued a Statement of the Case as to the 
issues of entitlement to a waiver of recovery of overpayment, 
to include whether the debt of $1,650.00 was properly 
created.

As such, the RO is now required to send the appellant a 
statement of the case as to these issues in accordance with 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2006).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the appellant is entitled to 
a Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the AMC for the 
following action:

The AMC should take appropriate steps in 
order to provide the appellant with a 
Statement of the Case as to the issues of 
entitlement to a waiver of recovery of an 
overpayment of VA apportionment of the 
veteran's compensation benefits paid 
between October 1, 2002 to August 31, 
2003, to include whether the debt was 
properly created.  If the appellant 
perfects her appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



